department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date michael a swim cor-116528-00 number release date uils frankfort ky dear to charlie harvel of the your date inquiry made on behalf of office of employment_tax and compliance has been forwarded to this office for a response in that letter you expressed concern over a ss-8 determination_letter issued date which concluded that a city attorney for the city of city was an independent_contractor rather than an employee you indicated that the city attorney is appointed by the board_of mayor and aldermen for a two-year term that he can be reappointed without limits and that his duties include attending council meetings drafting resolutions and ordinances providing legal counsel and occasionally representing the city in lawsuits apparently payments for all services except those related to the occasional representation of the city in certain lawsuits are reported on a form_w-2 lawsuit representation payments are reported on a form_1099 you asked whether this was the correct method for reporting these various payments subsequently the date ss-8 letter was revoked in a date ss-8 letter which concluded that the city attorney was an employee while performing services for the city in a date telephonic conversation between joe spires an attorney with this office and was of the opinion that the date ss-8 letter resolved your questions and concerns except the issue of the appropriateness of reporting payments to the city attorney on both a form_1099 for lawsuit services and a form_w-2 for all other services as a general matter apart from the procedure for issuing a formal opinion as described in revproc_2000_1 2000_1_irb_4 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers we are cor-116528-00 however able to provide general information accordingly in response to your request we have reviewed the facts provided to us and are furnishing general information relevant to the issue of determining the employment status for services rendered by public officials which we hope will be helpful to you sec_6041 of the internal_revenue_code the code requires every person engaged in a trade_or_business to make an information_return for each calender year with respect to payments made during that calender year in the course of a trade_or_business to another person of fixed or determinable commissions fees and other forms of compensation_for services rendered aggregating dollar_figure or more this return must be made on forms and sec_1_6041-1 generally sec_6051 of the code requires that every employer engaged in a trade_or_business who pays remuneration for services performed by an employee provide a written_statement of certain required information sec_6051 of the code provides that this statement must comply with treasury regulations under the provisions of sec_31_6051-1 of the employment_tax regulations when an employer is required by sec_6051 of the code to furnish a statement to an employee the employer should use form_w-2 to furnish the statement therefore wages paid to employees must generally be reported on forms w-2 and payments made to independent contractors for services rendered must generally be reported on forms and as to the question of the worker’s status for federal reporting and employment_tax purposes sec_3101 and sec_3111 of the code impose in general federal_insurance_contributions_act fica_taxes on wages paid_by employers to employees unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 generally excludes from the term employment those services performed in the employ of any state any of its political subdivisions or any wholly-owned instrumentality of a state or one of its political subdivisions for fica purposes however sec_3121 explains that employment includes services covered in an agreement under sec_218 of the social_security act sec_218 agreement further sec_3121 effective for services performed after date generally excludes from the term employment only those services of an employee of a state political_subdivision or wholly-owned instrumentality who is a member of a qualified retirement_system of such state political_subdivision or instrumentality however under sec_3121 all state_or_local_government employees hired after date are still subject_to the hospital insurance portion of the fica_taxes even if they are members of a qualified retirement_system additionally the fica exclusions related to sec_218 agreements are dependent upon whether the services covered under such agreement indeed sec_3121 defines an employee as any individual who performs services included under a section cor-116528-00 agreement therefore the details of such an agreement if one has been established would provide additional information as to whether the services at issue are covered where such services are not included under a sec_218 agreement the determination of whether an individual is an employee for fica purposes is decided by application of the common_law rules relevant to determining the employer- employee relationship under sec_3121 sec_31_3121_d_-1 of the employment_tax regulations explains that generally an employee is subject_to the will and control of the employer regarding what shall be done and how it shall be done for purposes of the federal_unemployment_tax_act futa_tax sec_3306 of the code excludes from the definition of employment the services performed in the employ of a state political_subdivision or wholly-owned instrumentality for federal_income_tax withholding purposes sec_3401 defines an employee as including officers employees and elected officials of a state any of its political_subdivision or any of their agencies or instrumentalities sec_31_3401_c_-1 of the employment_tax regulations further explains that the term employee includes both elected and appointed officers of a state any of its political subdivisions or any of their agencies or instrumentalities additionally where individuals are employees for federal employment_tax purposes they may not be employees with respect to all services that they provide revrul_58_505 1958_2_cb_728 explains that t he question to be resolved is whether their services in the two capacities are interrelated if their services are found to be interrelated then it could not be said that they were acting in two separate and distinct activities interrelated services which as a whole contain the elements establishing the existence of a common_law relationship of employer and employee would result in a conclusion that with respect to all services performed by the individuals they are employees for federal employment_tax purposes if however the services in the two capacities are separate and distinct that is if there is no interrelation either as to duties or remuneration in the two capacities then the status of each type of service must be considered separately the office of the new england district_director after considering the city’s request for reconsideration found that for federal employment_tax purposes the city attorney was an employee while he performed all services for the city the city may request that the district_director reconsider the determination set forth in the date ss-8 letter or request technical_advice from the national_office as provided for under section dollar_figure of revproc_2000_1 i r b cor-116528-00 we hope you find the foregoing information helpful if you have any additional questions please contact joe spires identification no of my staff at sincerely michael a swim chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax government entities cc charlie harvel
